Title: From George Washington to Major Henry Lee, Jr., 14 December 1778
From: Washington, George
To: Lee, Henry Jr.


  
    Dear Lee,
    Head Quarters [Middlebrook, N.J.] 14th Decr 1778
  
The bearer has my horse in exchange for your Mare. He takes with him another which I am willing to give for the old Mare you mentioned to me (if she has not quite passed her teeming time) he is of the same age of the other—bought at the sametime—of the same person, & has given sufficient proofs of his goodness. He has been foundered, & not yet perfectly recovered of it; for which reason, & having no inclination to impose upon the public, you may take him upon tryal to be replaced next Campaign by another if the founder should render him unfit for Service—No duty is to be expected of him this winter.
I do not want the Mare to be sent to me, my wish is to send her and the other to my Seat in Virginia—Do you know of any good & safe oppertunity of doing it? Were you not to have sent a Horse to me to look at for my own riding? Will you come & dine with me to day? I am Yr sincere friend & Affecte Hble Servt

  Go: Washington

